Reasons for Allowance
Claims 1-10 are allowed.

The following is an examiner’s statement of reasons for allowance: Applicant’s terminal disclaimer filed 03/23/2021 has been approved, thus the double patenting rejection over U.S. Patent No. 10,513,092 is withdrawn. As applicant has overcome the outstanding rejections, the claims are passed to allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA SAWDON whose telephone number is (571)270-1727.  The examiner can normally be reached on M-Th 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ALICIA J SAWDON/Primary Examiner, Art Unit 1781